United States District Court
Northern District of California

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SHIKEB SADDOZAT,
Plaintiff,

Vv.

SAN FRANCISCO GENERAL
HOSPITAL MEDICAL CENTER, et al.,

Defendants.

 

 

Case No. 18-04492 BLF (PR)
ORDER GRANTING MOTION FOR

EXTENSION OF TIME TO FILE
SECOND AMENDED COMPLAINT

(Docket No. 22)

Plaintiff, a California inmate proceeding pro se, filed a civil rights action pursuant

to 42 U.S.C. § 1983. On July 11, 2019, the Court dismissed the amended complaint with

leave to amend within twenty-eight days. (Docket No. 21.) Plaintiff has filed a motion for

an extension of time to file a second amended complaint on the grounds that the prison is

on lockdown and he has been denied access to the prison law library. (Docket No. 22.)

Having shown good cause, Plaintiff’s motion is GRANTED. Plaintiff shall file a

second amended complaint within twenty-eight (28) days of the filing date of this order.

Failure to respond in the time provided will result in the dismissal of this action

without prejudice and without further notice to Plaintiff.

This order terminates Docket No. 22.
IT IS SO ORDERED.

fi ee
Fle. ¢ Se PY pot
Dated: HOA ih i JEG
. Nf ‘ ‘

 

Order Granting Motion for EOT to file Amended Complaint
PRO-SE\BLF\CR. 18\04492Saddozai_eot-sac

United States District Judge

 
